
	
		I
		112th CONGRESS
		1st Session
		H. R. 1774
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2011
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Conyers, Mr. Grijalva,
			 Ms. Lee of California,
			 Mr. McGovern,
			 Mr. Jackson of Illinois,
			 Ms. Wasserman Schultz,
			 Mr. Brady of Pennsylvania,
			 Mr. Hinchey,
			 Ms. Norton,
			 Mr. Deutch,
			 Mr. Payne,
			 Mr. Serrano,
			 Mr. Rush, Mrs. Christensen, Ms. Moore, Mr.
			 Clay, Mr. Johnson of
			 Georgia, Mr. Quigley,
			 Mr. Frank of Massachusetts,
			 Ms. Schakowsky,
			 Mr. Rangel,
			 Mr. Polis,
			 Mr. Cicilline,
			 Mr. Davis of Illinois, and
			 Ms. Baldwin) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Education and the
			 Workforce, Ways and
			 Means, and Oversight and
			 Government Reform, for a period to be subsequently determined
			 by the Speaker, in each case for consideration of such provisions as fall
			 within the jurisdiction of the committee concerned
		
		A BILL
		To provide for an evidence-based strategy for voluntary
		  screening for HIV/AIDS and other common sexually transmitted infections, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Increasing Access to Voluntary
			 Screening for HIV/AIDS and STIs Act of 2011.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Definitions.
					Title I—Coverage of HIV/AIDS and STI screening under public
				health care programs and group health plans; Coverage of care under
				Medicaid.
					Sec. 101. Coverage of routine HIV/AIDS and STI screening tests
				under Medicaid.
					Sec. 102. Coverage of HIV/AIDS and STI screening tests under
				Medicare.
					Sec. 103. Coverage for routine HIV/AIDS and STI screening under
				group health plans.
					Sec. 104. Optional Medicaid coverage of low-income HIV/AIDS
				infected individuals.
					Title II—Increased data collection and education for historically
				under-represented populations
					Sec. 201. People living with disabilities.
					Sec. 202. Women who have sex with women.
					Sec. 203. Transgender community.
					Sec. 204. Report.
				
			2.FindingsCongress finds the following:
			(1)Almost 19,000,000
			 new sexually transmitted infections (STIs) occur each year in the United
			 States, and 50 percent of sexually active Americans will contract a STI at some
			 point in their lives, the majority of which may be asymptomatic for an extended
			 amount of time.
			(2)Over 1,000,000
			 people in the United States are living with HIV, and someone is infected with
			 HIV in the United States every 9.5 minutes.
			(3)HIV/AIDS and STIs are syndemics. HIV
			 infection can increase a person’s risk for acquiring certain STIs, as well as
			 affect their frequency, severity, and healing time, while STIs increase the
			 risk of HIV transmission, impaired fertility, reproductive tract cancer, and
			 adverse pregnancy outcomes.
			(4)Many common long-term and initially
			 asymptomatic STIs such as chlamydia, gonorrhea, herpes, syphilis, inflammatory
			 pelvic disease, viral hepatitis, and HIV/AIDS remain undiagnosed, or diagnosed
			 at later stages, leading to increased rates of mortality, morbidity,
			 disability, and transmission.
			(5)In fact, an
			 estimated 4.4 million Americans are living with chronic hepatitis and most do
			 not know they are infected. Chronic hepatitis B can remain asymptomatic for
			 years and, left undiagnosed and untreated, can lead to serious complications.
			 Additionally, individuals infected with hepatitis C virus (HCV) are at risk for
			 chronic liver disease or other HCV-related chronic diseases decades after
			 infection.
			(6)Stigma, culture,
			 language, lack of education, lack of insurance, limited time, cost and
			 resources in medical settings, and an inaccurate perception of risk among
			 communities and providers all contribute to insufficient rates of screening for
			 HIV/AIDS and STIs.
			(7)The Centers for
			 Disease Control and Prevention and the United States Preventive Services Task
			 Force recognize screening as an effective public health tool that allows
			 providers to administer treatment before symptoms develop and implement
			 interventions that will reduce the likelihood of HIV/AIDS and STI transmission
			 and reduce the development of adverse outcomes.
			(8)The CDC recommends
			 that voluntary screening for HIV/AIDS be integrated into routine clinical care
			 while preserving patient confidentiality and the right of the patient to
			 decline testing and screening.
			(9)The CDC also recommends that all
			 unvaccinated, uninfected persons being evaluated for a STI should receive
			 hepatitis B vaccination. Furthermore, anti-HCV testing is recommended for
			 routine screening of asymptomatic persons based on their risk for infection or
			 based on a recognized exposure.
			(10)Inaccurate perceptions of risk among health
			 care providers and patients, misdiagnosis, ageism, generational mind-sets, and
			 biological factors have contributed to increased rates in transmission and late
			 detection of HIV/AIDS and STIs over the past decade.
			(11)Health equity and
			 disparities remain a significant public health challenge, with the burden of
			 HIV/AIDS and STIs falling disproportionately on different populations.
			(12)Although
			 African-Americans account for about 12 percent of the United States population,
			 they account for nearly half of all HIV/AIDS cases and infections and have
			 higher instances of mortality and morbidity for most STIs and HIV/AIDS. Also,
			 African-American women who have sex with men account for the majority of
			 HIV/AIDS infections among all women in the United States.
			(13)HIV/AIDS
			 continues to be most prevalent among men who have sex with men (MSM). Continued
			 support and increased funding for community-based programs and behavioral
			 interventions that are culturally competent are key to reaching MSM, especially
			 young MSM of color.
			(14)Transgender
			 persons are particularly vulnerable to contracting HIV/AIDS and STIs due to
			 high rates of survival sex among trans-females, discrimination in education,
			 employment, and housing, and the absence of education and prevention methods
			 culturally relevant to the transgender community.
			(15)Health care
			 providers must be properly educated to treat groups, such as MSM, transgender
			 persons, African-Americans, and Latinos who are disproportionately affected by
			 HIV/AIDS and other STIs, and also improve interventions for groups that have
			 been historically under-represented in health interventions for STIs, such as
			 women who have sex with women, individuals over the age of 50, Asian and
			 Pacific Islander Americans, Native Americans, and persons living with
			 disabilities.
			(16)Women living with
			 mobility impairments often lack access to screening for STIs and other women’s
			 health services such as pelvic examinations and mammograms due to, among other
			 factors, the lack of provider awareness, experience, and access to
			 equipment.
			(17)All individuals
			 engaging in oral, anal, or genital sexual contact must have access to voluntary
			 screening for HIV/AIDS and other STIs. Screening must be confidential, rapid,
			 accurate, and medically appropriate. Screening must be offered regardless of
			 age, race, class, sexual behavior, sexual orientation, gender identity, or
			 disability.
			(18)The Congress supports the goals of the
			 National HIV/AIDS Strategy and, in particular, the goal of 90 percent of
			 individuals knowing their HIV/AIDS status.
			3.PurposeThe purposes of this Act are as
			 follows:
			(1)Increase access,
			 quality, and affordability for voluntary and medically appropriate screening
			 for HIV/AIDS and other STIs, including chlamydia, gonorrhea, syphilis, viral
			 hepatitis, and human papillomavirus, for all persons engaging in various forms
			 of sexual activity, including oral, genital, or anal sex.
			(2)Reduce the spread,
			 morbidity, and mortality of HIV/AIDS and other STIs.
			(3)Reduce the
			 disproportionate incidence of HIV/AIDS and other STIs in certain groups through
			 early detection and treatment and comprehensive education for health care
			 providers, centers, and communities.
			(4)Support the
			 execution of other scientifically based interventions that are culturally
			 competent and age appropriate and are proven to reduce the incidence of
			 HIV/AIDS and other STIs.
			4.DefinitionsIn this Act:
			(1)CDCThe
			 term CDC means the Centers for Disease Control and
			 Prevention.
			(2)CMSThe
			 term CMS means the Centers for Medicare & Medicaid
			 Services.
			(3)DirectorThe
			 term Director means the Director of the Centers for Disease
			 Control and Prevention.
			(4)HIV/AIDSThe
			 term HIV/AIDS means infection with the human immunodeficiency
			 virus and includes acquired immune deficiency syndrome and any condition
			 arising from such syndrome.
			(5)MSMThe
			 term MSM means men who have sex with men.
			(6)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
			(7)StateThe
			 term State means each of the 50 States, the District of Columbia,
			 the United States Virgin Islands, Guam, the Commonwealth of Puerto Rico, the
			 Commonwealth of the Northern Mariana Islands, and American Samoa.
			(8)STIThe
			 term STI means a sexually transmitted infection that is recognized
			 by the CDC, including chlamydia, gonorrhea, syphilis, viral hepatitis, and
			 human papillomavirus.
			(9)WSWThe
			 term WSW means women who have sex with women.
			ICoverage of
			 HIV/AIDS and STI screening under public health care programs and group health
			 plans; Coverage of care under Medicaid.
			101.Coverage of
			 routine HIV/AIDS and STI screening tests under Medicaid
				(a)Inclusion in
			 State planSection 1902(a) of
			 the Social Security Act (42 U.S.C. 1396a(a)) is amended in paragraph (10)(A),
			 in the matter before clause (i), by striking and (28) and
			 inserting (28), and (29).
				(b)Inclusion in
			 medical assistance
					(1)In
			 generalSection 1905(a) of the Social Security Act (42 U.S.C.
			 1396d(a)) is amended—
						(A)in paragraph (28),
			 by striking and at the end;
						(B)by redesignating
			 paragraph (29) as paragraph (30); and
						(C)by inserting after
			 paragraph (28) the following:
							
								(29)routine HIV/AIDS and STI screening services
				(as defined in subsection
				(ee)).
								.
						(2)Definition of
			 servicesSection 1905 of such Act is amended by adding at the end
			 the following:
						
							(ee)(1)For purposes of this section, the term
				routine HIV/AIDS and STI screening services means all of the
				following:
									(A)A screening test for HIV/AIDS or any other
				STI, if such test is provided to an individual who—
										(i)is eligible for medical assistance under
				the State plan; and
										(ii)is described in
				clauses (ii) through (v) of section 1861(iii)(1)(A).
										(B)Each of the services described in
				subparagraphs (B) through (F) of section 1861(iii)(1).
									(2)DefinitionsFor purposes of this subsection, the terms
				HIV/AIDS and STI have the same meaning given such
				terms in section
				1861(iii)(2).
								.
					(c)No cost sharing
			 for HIV/AIDS testing
					(1)In
			 generalSection 1916(a)(2) of the Social Security Act (42 U.S.C.
			 1396o(a)(2)) is amended—
						(A)in subparagraph
			 (D), by striking or at the end;
						(B)in subparagraph
			 (E), by striking ; and at the end and inserting ,
			 or; and
						(C)by adding at the
			 end the following:
							
								(F)routine HIV/AIDS and STI screening services
				(as such term is defined in section 1905(ee));
				and
								.
						(2)Limitation on
			 State option for alternative cost sharingSection 1916A(b)(3)(B) of the Social
			 Security Act (42 U.S.C. 1396o–1(b)(3)(B)) is amended by adding at the end the
			 following:
						
							(xi)Routine HIV/AIDS and STI screening services
				(as such term is defined in section
				1905(ee)).
							.
					(d)Effective
			 date
					(1)In
			 generalExcept as provided by
			 paragraph (2), the amendments made by
			 this section shall take effect on the date of the enactment of this section and
			 shall apply to services furnished on or after such date.
					(2)Rules for
			 changes requiring State legislationIn the case of a State plan for medical
			 assistance under title XIX of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirement imposed by the amendments made by this section, the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet this additional requirement before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of such session
			 shall be deemed to be a separate regular session of the State
			 legislature.
					102.Coverage of
			 HIV/AIDS and STI screening tests under MedicareSection 1861 of the Social Security Act is
			 amended—
				(1)in subsection
			 (s)—
					(A)by striking
			 and at the end of paragraph (14);
					(B)by striking the
			 period at the end of paragraph (15) and inserting ; and;
					(C)by redesignating
			 paragraphs (16) and (17) as paragraphs (17) and (18), respectively; and
					(D)by inserting after
			 paragraph (15) the following:
						
							(16)routine HIV/AIDS and STI screening services
				(as such term is defined in subsection
				(iii)).
							;
				and
					(2)by adding at the
			 end the following:
					
						(iii)Routine
				HIV/AIDS and STI screening services(1)For purposes of this section, the term
				routine HIV/AIDS and STI screening services means all of the
				following:
								(A)A screening test for HIV/AIDS or any other
				STI, if such test is provided in any health care setting (other than an
				inpatient hospital setting) and is provided to an individual who—
									(i)is enrolled in part B;
									(ii)is at least 13 years of age;
									(iii)with respect to a test for HIV/AIDS, is not
				known to the health care provider (directly, through information provided by
				the individual, or through access to an electronic medical record) to have had
				a previous positive test for HIV/AIDS;
									(iv)subject to
				subparagraph (B), with respect to a
				test for HIV/AIDS or a STI, is not known to the health care provider (directly,
				through information provided by the individual, or through access to an
				electronic medical record) to have had a test for the same condition within the
				previous 6 months; and
									(v)has been informed that such a test will be
				administered and has not objected to such a test.
									(B)If a test
				described under
				subparagraph (A) is reactive—
									(i)and is for
				HIV/AIDS, a confirmatory test;
									(ii)and is for a STI
				other than HIV/AIDS, if reasonable and necessary, a confirmatory test.
									(C)The interpretation
				of any tests provided under
				subparagraph (A) and
				subparagraph (B).
								(D)Informing an individual who receives a test
				under
				subparagraph (A) or
				subparagraph (B) of the results of such
				tests as close in time as possible to the determination of such results.
								(E)If an individual tests positive for
				HIV/AIDS on a screening test under
				subparagraph (A) and any confirmatory
				test under
				subparagraph (B)—
									(i)post-test
				counseling concerning HIV/AIDS and STIs at the time the individual is informed
				of the results of the test; and
									(ii)if appropriate, a referral to medical or
				mental health services.
									(F)If an individual
				tests positive for a STI on a screening test under
				subparagraph (A) and any confirmatory
				test under
				subparagraph (B), the provision of
				information to such individual on the risk of STIs and HIV/AIDS and behaviors
				that reduce the risk of exposure to such conditions.
								(2)DefinitionsFor
				purposes of this subsection:
								(A)HIV/AIDSThe term HIV/AIDS means
				infection with the human immunodeficiency virus and includes acquired immune
				deficiency syndrome and any condition arising from such syndrome.
								(B)STIThe term STI means a sexually
				transmitted infection or sexually transmitted disease that is recognized by the
				Centers for Disease Control and Prevention, including chlamydia, gonorrhea,
				syphilis, hepatitis B, hepatitis C, and human
				papillomavirus.
								.
				103.Coverage for
			 routine HIV/AIDS and STI screening under group health plans
				(a)Group health
			 plans
					(1)Public Health
			 Service Act amendments
						(A)In
			 generalTitle XXVII of the Public
			 Health Service Act is amended by inserting after section 2728 of
			 such Act (42 U.S.C. 300gg–28), as redesignated by section 1001(2) of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), the
			 following:
							
								2729.Coverage for
				routine HIV/AIDS and STI screening
									(a)CoverageA group health plan, and a health insurance
				issuer providing group or individual health insurance coverage, shall provide
				coverage for routine HIV/AIDS and STI screening under terms and conditions that
				are no less favorable than the terms and conditions applicable to other routine
				health screenings.
									(b)ProhibitionsA group health plan, and a health insurance
				issuer providing group or individual health insurance coverage, shall
				not—
										(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
										(2)deny coverage for
				routine HIV/AIDS or STI screening on the basis that there are no known risk
				factors present, or the screening is not clinically indicated, medically
				necessary, or pursuant to a referral, consent, or recommendation by any health
				care provider;
										(3)provide monetary
				payments, rebates, or other benefits to individuals to encourage such
				individuals to accept less than the minimum protections available under this
				section;
										(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section;
										(5)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section; or
										(6)deny to an
				individual participant or beneficiary continued eligibility to enroll or to
				renew coverage under the terms of the plan, solely because of the results of an
				HIV/AIDS or STI test, or other HIV/AIDS and STI screening procedure, for the
				individual or any other individual.
										(c)Rules of
				ConstructionNothing in this
				section shall be construed—
										(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS or STI screening; or
										(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS or STI screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health screenings.
										(d)NoticeA group health plan under this part shall
				comply with the notice requirement under section 716(d) of the Employee
				Retirement Income Security Act of 1974 with respect to the requirements of this
				section as if such section applied to such plan.
									(e)PreemptionNothing in this section shall be construed
				to preempt any State law in effect on the date of enactment of this section
				with respect to health insurance coverage that requires coverage of at least
				the coverage of HIV/AIDS or STI screening otherwise required under this
				section.
									.
						(B)Application
			 ruleFor purposes of applying section 2729 of the Public Health
			 Service Act, as inserted by subparagraph (A), to individual health insurance
			 coverage before 2014, the provisions of such section shall be treated as also
			 included under part B of title XXVII of the Public Health Service Act.
						(2)ERISA
			 amendmentsThe Employee
			 Retirement Income Security Act of 1974 is amended as follows:
						(A)In subpart B of
			 part 7 of subtitle B of title I, by adding at the end the following new
			 section:
							
								716.Coverage for
				routine HIV/AIDS and STI screening
									(a)CoverageA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall provide coverage for
				routine HIV screening under terms and conditions that are no less favorable
				than the terms and conditions applicable to other routine health
				screenings.
									(b)ProhibitionsA group health plan, and a health insurance
				issuer offering group health insurance coverage, shall not—
										(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
										(2)deny coverage for
				routine HIV screening on the basis that there are no known risk factors
				present, or the screening is not clinically indicated, medically necessary, or
				pursuant to a referral, consent, or recommendation by any health care
				provider;
										(3)provide monetary
				payments, rebates, or other benefits to individuals to encourage such
				individuals to accept less than the minimum protections available under this
				section;
										(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section;
										(5)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section; or
										(6)deny to an
				individual participant or beneficiary continued eligibility to enroll or to
				renew coverage under the terms of the plan, solely because of the results of an
				HIV test or other HIV screening procedure for the individual or any other
				individual.
										(c)Rules of
				constructionNothing in this
				section shall be construed—
										(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS or STI screening; or
										(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS or STI screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health screenings.
										(d)Notice under
				group health planA group
				health plan, and a health insurance issuer providing health insurance coverage
				in connection with a group health plan, shall provide notice to each
				participant and beneficiary under such plan regarding the coverage required by
				this section in accordance with regulations promulgated by the Secretary. Such
				notice shall be in writing and prominently positioned in any literature or
				correspondence made available or distributed by the plan or issuer and shall be
				transmitted, by whichever is earliest of the following:
										(1)In the next mailing made by the plan or
				issuer to the participant or beneficiary.
										(2)As part of any yearly informational packet
				sent to the participant or beneficiary.
										(3)Not later than July 1, 2012.
										(e)Preemption;
				relation to State laws
										(1)In
				generalNothing in this
				section shall be construed to preempt any State law in effect on the date of
				enactment of this section with respect to health insurance coverage that
				requires coverage of at least the coverage of HIV/AIDS or STI screening
				otherwise required under this section.
										(2)ERISANothing in this section shall be construed
				to affect or modify the provisions of section 514 with respect to group health
				plans.
										.
						(B)In section 732(a) of such Act (29 U.S.C.
			 1191a(a)), by striking section 711 and inserting sections
			 711 and 716.
						(C)In the table of contents in section 1 of
			 such Act, by inserting after the item relating to section 715 the following new
			 item:
							
								
									Sec. 716. Coverage for routine HIV/AIDS
				and STI
				screening.
								
								.
						(3)Internal Revenue
			 Code amendmentsThe Internal
			 Revenue Code of 1986 is amended as follows:
						(A)In subchapter B of chapter 100, by
			 inserting after section 9815 the following:
							
								9816.Coverage for
				routine HIV/AIDS and STI screening
									(a)CoverageA group health plan shall provide coverage
				for routine HIV/AIDS and STI screening under terms and conditions that are no
				less favorable than the terms and conditions applicable to other routine health
				screenings.
									(b)ProhibitionsA group health plan shall not—
										(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan, solely for the purpose of avoiding the requirements of this
				section;
										(2)deny coverage for
				routine HIV/AIDS or STI screening on the basis that there are no known risk
				factors present, or the screening is not clinically indicated, medically
				necessary, or pursuant to a referral, consent, or recommendation by any health
				care provider;
										(3)provide monetary
				payments, rebates, or other benefits to individuals to encourage such
				individuals to accept less than the minimum protections available under this
				section;
										(4)penalize or
				otherwise reduce or limit the reimbursement of a provider because such provider
				provided care to an individual participant or beneficiary in accordance with
				this section;
										(5)provide incentives
				(monetary or otherwise) to a provider to induce such provider to provide care
				to an individual participant or beneficiary in a manner inconsistent with this
				section; or
										(6)deny to an individual participant or
				beneficiary continued eligibility to enroll or to renew coverage under the
				terms of the plan, solely because of the results of an HIV/AIDS or STI test, or
				other HIV/AIDS and STI screening procedure, for the individual or any other
				individual.
										(c)Rules of
				constructionNothing in this
				section shall be construed—
										(1)to require an individual who is a
				participant or beneficiary to undergo HIV/AIDS or STI screening; or
										(2)as preventing a group health plan or issuer
				from imposing deductibles, coinsurance, or other cost-sharing in relation to
				HIV/AIDS or STI screening, except that such deductibles, coinsurance or other
				cost-sharing may not be greater than the deductibles, coinsurance, or other
				cost-sharing imposed on other routine health
				screenings.
										.
						(B)In the table of contents for such
			 subchapter, by inserting after the item relating to section 9815 the following
			 new item:
							
								
									Sec. 9816. Coverage for HIV/AIDS and STI
				screening.
								
								.
						(C)In section 4980D(d)(1), by striking
			 section 9811 and inserting sections 9811 and
			 9816.
						(b)Application
			 under Federal Employees Health Benefits ProgramSection 8902 of title 5, United States
			 Code, is amended by adding at the end the following new subsection:
					
						(p)A contract may not be made or a plan
				approved which does not comply with the requirements of section 2729 of the
				Public Health Service
				Act.
						.
				(c)Effective
			 datesNotwithstanding any
			 other provision of law, the amendments made by subsections (a) and (b) shall
			 apply with respect to plan years beginning on or after July 1, 2012, and with
			 respect to health insurance coverage issued on or after such date.
				(d)Coordination of
			 administrationThe Secretary
			 of Labor, the Secretary of Health and Human Services, and the Secretary of the
			 Treasury shall ensure, through the execution of an interagency memorandum of
			 understanding among such Secretaries, that—
					(1)regulations, rulings, and interpretations
			 issued by such Secretaries relating to the same matter over which two or more
			 such Secretaries have responsibility under the provisions of this section (and
			 the amendments made thereby) are administered so as to have the same effect at
			 all times; and
					(2)coordination of policies relating to
			 enforcing the same requirements through such Secretaries in order to have a
			 coordinated enforcement strategy that avoids duplication of enforcement efforts
			 and assigns priorities in enforcement.
					104.Optional
			 Medicaid coverage of low-income HIV/AIDS infected individuals
				(a)In
			 generalSection 1902 of the
			 Social Security Act (42 U.S.C. 1396a) is amended—
					(1)in subsection (a)(10)(A)(ii)—
						(A)by striking or at the end of
			 subclause (XXI);
						(B)by adding
			 or at the end of subclause (XXII); and
						(C)by adding at the
			 end the following:
							
								(XXIII)on or before December 31, 2013, who are
				described in subsection (ll) (relating to HIV/AIDS infected
				individuals);
								;
				and
						(2)by adding at the end the following:
						
							(ll)individuals described in this subsection
				are individuals—
								(1)who are not
				described in subsection (a)(10)(A)(i);
								(2)who have HIV/AIDS, as defined under section
				1905(ee);
								(3)whose income (as determined under the State
				plan under this title with respect to disabled individuals) does not exceed the
				maximum amount of income a disabled individual described in subsection
				(a)(10)(A)(i) may have to obtain medical assistance under the plan; and
								(4)whose resources (as determined under the
				State plan under this title with respect to disabled individuals) do not exceed
				the maximum amount of resources a disabled individual described in subsection
				(a)(10)(A)(i) may have to obtain medical assistance under the
				plan.
								.
					(b)Enhanced
			 match
					(1)In
			 generalThe first sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended by striking section
			 1902(a)(10)(A)(ii)(XVIII) and inserting subclause (XVIII) and
			 subclause (XXIII) of section 1902(a)(10)(A)(ii).
					(2)Conforming
			 amendmentsSection 1905(a) of
			 the Social Security Act (42 U.S.C. 1396d(a)) is amended in the matter preceding
			 paragraph (1)—
						(A)by striking or at the end of
			 clause (xv);
						(B)by striking
			 or at the end of clause (xvi), as amended by Public Law
			 111–148;
						(C)by adding
			 or at the end of clause (xvii); and
						(D)by inserting after
			 clause (xvii) the following:
							
								(xviii)individuals described in section
				1902(a)(10)(A)(ii)(XXIII);
								.
						(c)Exemption from
			 funding limitation for territoriesSection 1108(g) of the Social Security Act
			 (42 U.S.C. 1308(g)) is amended by adding at the end the following:
					
						(6)Disregarding
				medical assistance for optional low-income HIV/AIDS infected
				individualsThe limitations
				under subsection (f) and the previous provisions of this subsection shall not
				apply to amounts expended for medical assistance for individuals described in
				section 1902(ll) who are only eligible for such assistance on the basis of
				section
				1902(a)(10)(A)(ii)(XXIII).
						.
				(d)Effective
			 date
					(1)In
			 generalExcept as provided by
			 paragraph (2), the amendments made by
			 this section shall take effect on the date of the enactment of this section and
			 shall apply to services furnished on or after such date.
					(2)Rules for
			 changes requiring State legislationIn the case of a State plan for medical
			 assistance under title XIX of the Social Security Act which the Secretary of
			 Health and Human Services determines requires State legislation (other than
			 legislation appropriating funds) in order for the plan to meet the additional
			 requirement imposed by the amendments made by this section, the State plan
			 shall not be regarded as failing to comply with the requirements of such title
			 solely on the basis of its failure to meet this additional requirement before
			 the first day of the first calendar quarter beginning after the close of the
			 first regular session of the State legislature that begins after the date of
			 the enactment of this Act. For purposes of the previous sentence, in the case
			 of a State that has a 2-year legislative session, each year of such session
			 shall be deemed to be a separate regular session of the State
			 legislature.
					IIIncreased data
			 collection and education for historically under-represented
			 populations
			201.People living
			 with disabilities
				(a)Tracking of
			 informationThe Director
			 shall—
					(1)track national
			 HIV/AIDS and STI screening trends and the burdens of HIV/AIDS and STIs among
			 people with disabilities, including such persons with mental, physical,
			 cognitive, intellectual, or developmental disabilities; and
					(2)identify and
			 assess the barriers that prevent such persons from accessing HIV/AIDS and STI
			 screening.
					(b)Tracking
			 methodology
					(1)In
			 generalThe tracking methods used by the Secretary under
			 subsection (a) shall—
						(A)focus upon historically under-represented
			 communities, including the deaf and hearing loss-related community and the
			 cognitive, intellectual, developmental, mobility, or mental health disability
			 communities; and
						(B)consider other
			 factors that may contribute to increased burdens of HIV/AIDS and STIs,
			 including race, socio-economic status, region, gender identity, and sexual
			 behavior.
						(2)Sexual assault
			 dataTracking under
			 subsection (a) shall include data collection on the incidence of sexual assault
			 on people with mental, physical, cognitive, intellectual, or developmental
			 disabilities for the purposes of understanding the prevalence of HIV/AIDS and
			 STIs that result from such assaults.
					(c)Deaf and hearing
			 loss community
					(1)In
			 generalThe Secretary, acting through the Director, shall work
			 with appropriate organizations and institutions to make comprehensive sex
			 education materials that promote voluntary screening for HIV/AIDS and STIs
			 accessible to the deaf and hearing loss community through language (including
			 American Sign Language), modalities (including highly graphic formats with
			 minimal text), and culturally appropriate information delivery.
					(2)Health careers
			 and educationThe Secretary
			 shall—
						(A)work with
			 appropriate individuals, organizations, and institutions to increase the number
			 of people who are deaf or living with hearing loss in public health careers for
			 the purposes of—
							(i)building the
			 public health infrastructure to improve data collection; and
							(ii)health
			 information dissemination to people who are deaf or who live with hearing loss;
			 and
							(B)engage students in
			 elementary school, high school, college, and graduate school for the purposes
			 of carrying out this paragraph.
						(d)Cognitive and
			 intellectual disability communityThe Secretary, acting through the Director,
			 shall work with appropriate national and local organizations to make
			 comprehensive sex education materials accessible to people with intellectual
			 disabilities by—
					(1)using plain
			 language;
					(2)educating service
			 providers about the signs and symptoms of sexual assault among people with
			 cognitive and intellectual disabilities; and
					(3)using other
			 appropriate information delivery strategies.
					(e)Women living
			 with severe physical disabilitiesThe Secretary, acting through the Director,
			 shall work with Federal, State, and local entities to track access to pelvic
			 examinations, mammograms, and other women’s health services for women with
			 severe mobility impairments with the goal of improving access to such
			 services.
				202.Women who have
			 sex with women
				(a)National
			 screening guidelinesThe Secretary, acting through the Director,
			 shall work with Federal, State, and local health entities to ensure that
			 national screening guidelines for cervical cancer state that WSW should be
			 subject to the same screening guidelines for cervical cancer as women who have
			 sex only with men.
				(b)Information
			 collectionThe Secretary, acting through the Director, shall,
			 with respect to the WSW community—
					(1)track national
			 trends in screening for HIV/AIDS and other STIs; and
					(2)collect
			 information on—
						(A)the burdens and
			 behavior of HIV/AIDS and STIs; and
						(B)other reproductive
			 health concerns.
						203.Transgender
			 community
				(a)Data
			 collectionThe Secretary, acting through the Director, shall work
			 with Federal, State, and local health entities and transgender communities to
			 improve information collection concerning the transmission, morbidity, and
			 screening for HIV/AIDS and other STIs in transgender communities.
				(b)Information
			 classificationFor purposes
			 of acquiring a comprehensive understanding of the unique health trends among,
			 and aspects of, the transgender community, the Secretary shall promulgate
			 regulations requiring that, for purposes of public health studies requiring
			 data collection, the fact that an individual is transgender shall be a distinct
			 category and data point.
				204.Report
				(a)In
			 generalNot later than 3
			 years after the date of the enactment of this Act, the Secretary shall submit a
			 report to Congress on the activities required under this Act.
				(b)ContentsThe
			 report issued to Congress under subsection (a) shall include—
					(1)information on the success of voluntary
			 screening for HIV/AIDS and STIs, as well as other methods for preventing the
			 transmission of HIV/AIDS and STIs among Medicaid and Medicare beneficiaries,
			 patients at federally qualified health centers, individuals with health
			 insurance, MSM, WSW, persons living with disabilities, the transgender
			 community, and other groups that have been historically underrepresented in
			 public health interventions for HIV/AIDS and STIs; and
					(2)recommendations on how to improve existing
			 measures with respect to race, socioeconomic status, region, gender identity,
			 disability, age, and sexual behavior—
						(A)to increase access
			 to screening; and
						(B)to decrease the
			 disparities in mortality and morbidity from HIV/AIDS and other STIs.
						
